Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 1 of 9




                       EXHIBIT A
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 2 of 9




              1. Honest Services Mail and Wire Fraud – The Employer’s Customs, Practices,
                                               and Policies

Both Defendants request that the Court give the following instruction:

As I have previously instructed, if the alleged victim condoned—or provided tacit approval for—
the payment that the government contends was a bribe or kickback, then such payment was not a
bribe or kickback. And, more generally, conduct by an agent that would otherwise constitute a
breach of a fiduciary duty does not constitute a breach if the principal, i.e., the entity to which the
agent owes a fiduciary duty, consents to the conduct.

In determining whether the university at issue condoned, provided tacit approval for, or
consented to a payment or other conduct, ask yourself the following question: What were the
services that the employee at issue owed to his or her employer? To answer this question, you
must look to the customs, practices, and policies—whether written or unwritten—of the
particular department or unit in which the employee worked.

More specifically, you must assess whether the employee worked in a department or unit that
had the following custom, practice, or policy: where a person donated to a university account
controlled by an employee, that employee may advocate for the person’s relative to be admitted
to the university, regardless of or aside from the applicant’s merit. If such a custom, practice, or
policy existed, then soliciting and accepting such donations, and advocating for the donor’s
relatives to be admitted to the university, would not constitute a breach of fiduciary duty. Rather,
the employee’s supervisors would expect the employee to engage in such conduct as part of his
or her ordinary duties. Thus, this payment would not be a bribe or kickback, and the university at
issue would not be defrauded.1

1
 See United States v. Zangrillo, Criminal No. 19-10080-NMG, 2020 U.S. Dist. LEXIS 36364, at *14, *18 (D. Mass.
Mar. 3, 2020) (Kelley, M.J.):

        If Zangrillo can demonstrate that USC had a practice of admitting the children of wealthy or influential
        parents, not on merit, but because they were designated as special interest or VIP, and that is how his
        daughter was admitted, then a jury may find that he did not cause Heinel to act in conflict with the
        wishes of her employer, and she did not breach her duty to USC.

        ...

        There is no doubt, given Zangrillo’s defenses set out above, that he is entitled to obtain documents in the
        possession of USC in order to prepare for trial. First, any documents pertaining to the admission of his
        daughter are presumptively admissible, relevant, and specific. Other documents, to the extent they
        establish that the VIP admissions process was legitimate, was accepted university-wide, and was
        endorsed by high-level administrators, and to the extent they demonstrate that it was commonplace
        for applicants who donated to the school, and who had influential persons advocating for their
        admission, to receive favorable consideration in the admissions process, also meet the test of Nixon.
        These materials are relevant to Zangrillo’s good-faith state of mind defense, whether USC was
        defrauded, whether USC was deprived of Heinel's honest services, whether Heinel was bribed, and
        whether any misrepresentations in Zangrillo’s daughter’s application were material to her admission.

(Emphases added). See also ECF No. 906, Transcript of February 28, 2020 Hearing, at 14:7-16:6 (Kelley, M.J.):


                                                         1
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 3 of 9




               2. Count One: Conspiracy to Commit Mail and Wire Fraud: Defense of Pure
                                           Legal Impossibility

Both Defendants request that the Court give the following instruction:

The Defendants have raised the defense of pure legal impossibility with respect to the charge of
conspiracy to commit honest services mail and wire fraud set forth in Count One.2

Pure legal impossibility occurs when the actions which the defendant performs or sets in motion,
even if fully carried out as he desires, would not constitute a crime. 3 In other words, there is a
defense of pure legal impossibility when what the defendant planned or agreed to do has not
been made criminal. 4

A conspiracy requires either an agreement to accomplish an unlawful goal or an agreement to
accomplish a lawful goal through an unlawful means. 5 The defense of pure legal impossibility
applies not only where there is no statute criminalizing the end-result envisioned by the
defendant at issue, but also where the government fails to meet its burden of demonstrating that
the goal or means of an alleged conspiracy violated some identifiable legal prohibition. 6 It is not
enough for the government simply to assert that the goal or means of an alleged conspiracy


        THE COURT: If she’s taking money for an account over which she has control, which, I know the
        government says that’s a bribe, you still have to prove that the school was not in on that. . . . [The
        government is] going to say, oh, it’s a bribe legally if she has money going into accounts she controlled.
        That’s going to be something for the jury to decide. It’s not de facto a bribe. The school has to be
        ignorant of that, and one might well ask, how could the school have been ignorant of that? . . . I just think
        the government stuck on this theory that, if the money is going into an account for the school in exchange
        for Heinel advocating for a student, then the defendants are guilty. Number one you do have to show that
        they knew that was happening; and, number two, you have to show the school wasn’t in on it, Right?

        AUSA Wright: Yeah, yes Your Honor. And we intend to prove that.

(Emphases added); accord Transcript of February 27, 2020 Hearing, at 16:15-22 (AUSA Rosen: “I believe that
these payments to athletic programs are also payments in furtherance of a fraudulent scheme even though
universities are receiving a portion of the money because I believe the universities are unaware that the coaches
and/or administrators are recruiting those students in exchange for the monetary payments. We have disclosed this in
charging documents.”); Sealed Transcript of May 14, 2020 Hearing at 47:2-11 (Kelley, M.J.).
2
  United States v. Conigliaro, 384 F. Supp. 3d 145, 155 (D. Mass. 2019) (explaining that “[t]he First Circuit has
embraced the pure form of legal impossibility in several cases,” including United States v. Fernandez, 722 F.3d 1
(1st Cir. 2013)); see also Fernandez, 722 F.3d at 32 (finding that this defense applied where “Defendants were
‘conspiring’ to do something that [was not] prohibited by these Puerto Rico bribery laws on the date they planned to
do it”).
3
  Conigliaro, 384 F. Supp. 3d at 152 (citing United States v. Oviedo, 525 F.2d 881, 883 (5th Cir. 1976)).
4
  Id. at 155 (citing Kadish et al., Criminal Law and its Processes 646 (9th ed. 2012)).
5
  Fernandez, 722 F.3d at 32 (“[S]ince the conduct allegedly underlying the conspiracy was not a crime, no . . .
conspiracy to commit that conduct can exist either.” (quoting United States v. Ali, 561 F. Supp. 2d 265, 267
(E.D.N.Y. 2008)); see also United States v. Driscoll, 449 F.2d 894, 897-98 (1st Cir. 1971) (“However, since the
conversation between the defendant and the Deputy District Director was an act directed towards obtaining a lawful
result by a lawful means and since it was in no way connected to or in furtherance of the conspiracy, it cannot
support a conviction for conspiracy.”).
6
  Conigliaro, 384 F. Supp. 3d at 155-56 (citing United States v. Pierce, 224 F.3d 158, 165 (2d Cir. 2000)).


                                                         2
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 4 of 9




violated an identifiable legal prohibition. 7 Rather, the government must introduce evidence
which proves beyond a reasonable doubt that the goal or means of the alleged conspiracy did in
fact violate an identifiable legal prohibition.8

Here, you must determine whether the government has proven beyond a reasonable doubt that
the goal or means of the conspiracy set forth in Count One violated an identifiable legal
prohibition—namely, the prohibition on depriving USC of the honest and faithful services of its
employees. To do this, you must assess the customs, practices, and policies—whether written or
unwritten—of the particular department or unit in which the USC employee at issue worked in
order to determine what services actually were expected of the employee and whether the alleged
conduct actually and fraudulently deprived the employer of those services. If you find that the
government has failed to prove beyond a reasonable doubt both what services were expected and
that the defendant deprived the employer of such services, then you must acquit the Defendants
of the charge of conspiracy to commit honest services mail and wire fraud set forth in Count
One. 9




7
  Id. at 155-59.
8
  Id.
9
  See n.1, above.

                                               3
          Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 5 of 9




                 3. Counts Six, Eight, and Nine: Honest Services Wire Fraud: Defense of Pure
                                               Legal Impossibility

Defendant John Wilson requests that the Court give the following instruction:

Defendant John Wilson has raised the defense of pure legal impossibility with respect to the
charges of honest services wire fraud set forth in Counts Six, Eight, and Nine. As I have
previously instructed, pure legal impossibility occurs when the actions which the defendant
performs or sets in motion, even if fully carried out as he desires, would not constitute a crime.
This defense applies not only where there is no statute criminalizing the end-result envisioned by
the defendant at issue, but also where the government fails to meet its burden of demonstrating
that the conduct at issue violated some identifiable legal prohibition. 10

Here, you must determine whether the government has proven beyond a reasonable doubt that
the conduct at issue violated an identifiable legal prohibition—namely, the prohibition on
depriving Harvard and Stanford of the honest and faithful services of their employees. To do
this, you must assess the customs, practices, and policies—whether written or unwritten—of the
particular department or unit in which the employee at issue worked in order to determine what
services actually were expected of the employee and whether the defendant fraudulently
deprived the employer of those services. If you find that the government has failed to prove
beyond a reasonable doubt both what honest services were expected and that the defendant
deprived the employer of these services, then you must acquit Mr. Wilson of the charges of
honest services wire fraud set forth in Counts Six, Eight, and Nine.11




10
     See Proposed Instruction No. 2, above.
11
     See n.1, above.

                                                4
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 6 of 9




                            4. Tax-Exempt Organizations and Charitable Deductions

Defendant John Wilson requests that the Court give the following instruction:

The federal tax code generally allows taxpayers to take deductions on their income taxes for
charitable contributions to qualified tax-exempt organizations, including 501(c)(3)
organizations.12 The Internal Revenue Service, which is more commonly known as the IRS,
maintains a list of qualified tax-exempt organizations on its website.13 Taxpayers may rely on
this list in determining whether their contributions are deductible. 14

An organization which receives a charitable contribution from a taxpayer has an obligation to tell
the taxpayer if any goods or services were provided in exchange for that contribution.15 More
specifically, if the organization provides any goods or services in exchange for a contribution,
the organization must do two things, and can be fined for the failure to do either of them. 16

First, the organization must inform the taxpayer as follows: the amount of the contribution that is
deductible is limited to the excess of the amount of the money contributed by the taxpayer over
the value of the goods or services provided by the organization.17

Second, the organization must provide the taxpayer with a good faith estimate of the value of the
goods and services it provided. 18 A good faith estimate of the value of goods or services that are
not generally available in a commercial transaction may be determined by reference to the fair
market value the organization has placed on similar or comparable goods or services. 19 A
taxpayer has the right to rely on the organization’s estimate of the value of the goods and
services. 20

As I have previously instructed, in order to convict Mr. Wilson of willfully filing a false tax
return, you must find that he acted “willfully.” “Willfully” means a voluntary, intentional
violation of a known legal duty. 21 An act is done willfully if done voluntarily and intentionally,
and with the specific intent to do something the law forbids; that is to say, with bad purpose

12
   Strong v. Commissioner, Docket No. 8861-90, 1994 Tax Ct. Memo LEXIS 358, at *14 (Jul. 14, 1994), rev’d in
part on other grounds, No. 94-70818, 1996 U.S. App. LEXIS 6472 (9th Cir. Mar. 19, 1996); 26 U.S.C. §§ 170(a),
(c)(2).
13
   Strong, 1994 Tax Ct. Memo LEXIS 358, at *14; Tax Exempt Organization Search Bulk Data Downloads, last
reviewed or updated Aug. 2, 2021, https://www.irs.gov/charities-non-profits/tax-exempt-organization-search-bulk-
data-downloads (publishing “Publication 78,” a “[l]ist of organizations eligible to receive tax-deductible charitable
contributions”).
14
   Search for Tax Exempt Organizations, last reviewed or updated Aug. 2, 2021, https://www.irs.gov/charities-non-
profits/search-for-tax-exempt-organizations (explaining that taxpayers “may rely on this list [i.e. Publication 78] in
determining deductibility of their contributions”).
15
   26 U.S.C. § 6115.
16
   26 U.S.C. §§ 6115, 6714.
17
   26 U.S.C. § 6115.
18
   Id.
19
   See 26 C.F.R. § 1.6115-1(a).
20
   26 C.F.R. § 1.170A-1(h)(6).
21
   First Circuit Pattern Criminal Jury Instruction 4.26.7206.


                                                           5
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 7 of 9




either to disobey or to disregard the law.22 In considering whether Mr. Wilson acted willfully,
you may consider, among other factors:

     1. Whether, at the time of Mr. Wilson’s contributions, the IRS listed both USC and The Key
        Worldwide Foundation as qualified tax-exempt organizations.

     2. Whether these organizations informed Mr. Wilson that goods or services were provided
        in exchange for his contributions and, if so, whether these organizations:

              a. informed Mr. Wilson as follows: the amount of his contribution that is deductible
                 is limited to the excess of the amount of the money contributed by Mr. Wilson
                 over the value of any goods or services provided; and

              b. provided him with a good faith estimate of the value of the goods or services
                 allegedly provided.

     3. Whether USC provided such information to other donors whose relatives may have
        benefited in the admissions process because of their families’ donations.

     4. Whether the IRS ever fined USC for failing to provide such information to other donors
        whose relatives may have benefited in the admissions process because of their families’
        donations.




22
   United States v. Monteiro, 871 F.2d 204, 208 (1st Cir. 1989) (“An act is done willfully if done voluntarily and
intentionally, and with the specific intent to do something the law forbids; that is to say, with bad purpose either to
disobey or to disregard the law.” (internal quotation marks omitted)).

                                                            6
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 8 of 9




                   5. Making Non-Cash Contributions to Tax-Exempt Organizations, and
                       Contributions Made for the Benefit of Tax-Exempt Organizations

Defendant John Wilson requests that the Court give the following instruction:

The federal tax code generally allows taxpayers to take deductions on their income taxes for
making non-cash contributions to qualified tax-exempt organizations. In addition, the federal tax
code generally allows taxpayers to take a deduction on their income taxes not only for making a
contribution to a qualified tax-exempt organization, but also for making a contribution to a third
party that ultimately will be used to benefit the tax-exempt organization. Thus, one form of non-
cash contributions that taxpayers may contribute is to pay for the overhead or administrative
expenses of the charity. For instance, a taxpayer may pay for the credit card processing fees or
for the administrative support staff of a charity, and make that part of their donation to a
qualified tax-exempt organization. 23

In this case, you have heard evidence that Mr. Wilson contributed certain funds to Rick Singer
with the following intent and understanding: that Rick Singer would use the funds to hire
administrative staff, and would then give The Key Worldwide Foundation the right to use their
services. You may consider this evidence in determining whether Mr. Wilson acted willfully.




23
   See 26 U.S.C. § 170(c) (defining charitable contribution as contribution “to or for the use of” charitable entity);
Bauer v. United States, 449 F. Supp. 755, 758 (W.D. La. 1978) (“Section 170 of the Internal Revenue Code clearly
provides that a charitable contribution includes a contribution or gift made either to or for the use of an exempt
entity. The statute, therefore, on its face does not support the argument that the payment must be made directly to the
exempt entity; it suffices if the payment is ‘for the use of’ such an entity.”), aff’d, 594 F.2d 44 (5th Cir. 1979); Winn
v. Commissioner, 595 F.2d 1060, 1065 (5th Cir. 1979) (following Bauer and recognizing that “donations ultimately
used for charitable purposes are in fact made ‘for the use of’ a charitable institution”); Rockefeller v. Commissioner,
76 T.C. 178 (1981), aff’d 676 F.2d 35 (2d Cir. 1982) (permitted deductions for salaries taxpayers paid to employees
who provided services to charities taxpayers supported, as well as for other unreimbursed expenses incurred by the
employees in providing such services); Rev. Rul. 84-1 (where “[a] radio station entered into an arrangement with
several hotels and airlines pursuant to which the station provided radio advertising time to the hotels and airlines in
exchange for lodging and transportation provided by the hotels and airlines,” and donated “the right to the lodging
and transportation provided by the hotel and airlines” to a tax-exempt organization, the IRS concluded that the value
of the right to receive such services is deductible as a charitable contribution); Rev. Rul. 68-113 (where taxpayer
purchased dancing lessons from a dancing school and donated the right to receive the lessons to a tax-exempt
organization, the IRS concluded that the value of the right to receive the dancing lessons is deductible as a charitable
contribution).

                                                           7
        Case 1:19-cr-10080-NMG Document 2149-1 Filed 09/03/21 Page 9 of 9




              6. Earmarking Contributions, Directly Contributing to Specific Programs, and
                       Routing Donations for a Charity Through Another Charity

Defendant John Wilson requests that the Court give the following instruction:

The federal tax code generally allows taxpayers to earmark a contribution given to a qualified
tax-exempt organization for a specific program or purpose. Taxpayers may take deductions on
their income taxes for making such earmarked contributions. 24

Similarly, the federal tax code generally allows a taxpayer to contribute directly to a particular
program or fund that is run by, or is part of, a tax-exempt organization. Taxpayers may take
deductions on their income taxes for making such contributions. 25

In addition, it is well-established that a taxpayer may donate money to a qualified tax-exempt
organization with the intent and understanding that the organization will disburse those funds to
one or more other qualified tax-exempt organizations. 26

In this case, you have heard evidence that Mr. Wilson contributed certain funds to Rick Singer
and/or entities controlled by Rick Singer with the following intent and understanding: that some
of these funds would be donated to USC and earmarked for USC’s Water Polo Program, that
some of these funds would be held by The Key Worldwide Foundation and used to pay various
expenses of USC’s Water Polo Program, and that some of these funds would be used to pay for
the overhead or administrative expenses of a qualified tax-exempt organization. You may
consider this evidence in determining whether Mr. Wilson acted willfully.




24
   See Winn, 595 F.2d at 1065 (“We also note that a donor can earmark a contribution given to a qualified
organization for specific purposes without losing the right to claim a charitable deduction. Such a contribution still
would be ‘to or for the use of’ a charitable entity despite the fact that the donor controlled which of the qualified
entity's charitable purposes would receive the exclusive benefit of the gift.” (citation omitted)).
25
   See id. (holding that taxpayers had properly taken a deduction where they donated directly to a particular
charitable program).
26
   See Notice 2008–16 (recognizing that a taxpayer may take a deduction where it makes a contribution to “an
organization described in § 170(c)” and that organization “distributes the amount received to one or more
organizations described in § 170(c)”; accord Substantiation and Reporting Requirements for Cash and Noncash
Charitable Contribution Deductions, 83 FR 36417, 36418 (Jul. 30, 2018) (“A donor may make a charitable
contribution of cash, check, or other monetary gift to an organization that collects contributions and distributes them
to ultimate recipient organizations (pursuant to the donor’s instructions or otherwise).”)

                                                           8
